DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 9, 11 – 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “StreetCars” dated 9/19/2018, https://play.google.com/store/apps/details?id=digital.donkraft.streetcars&hl=en_US&gl=US.
As per claim 1, 6, 11, StreetCars discloses the following:
a computing device including a camera to capture image data of a vehicle; (StreetCars discloses a game wherein a player will utilize a computing device such as a mobile phone, inherently comprising a processor and a memory module, to take a picture of a physical vehicle) (StreetCars par. 7; Screenshot #1)
an optical recognition module configured to receive the image data of the vehicle, determine a plurality of vehicle specifications, and associate the plurality of vehicle specifications with a virtual vehicle on a gaming platform provided by a gaming module permitting a plurality of users to compete via racing the virtual vehicles. (StreetCars discloses the use of a camera recognition module that takes the image of a vehicle, processes the image, and determines a matching virtual vehicle to utilize in the StreetCars discloses players can race these cars against their friends online) (StreetCars par 7 – 8, Screenshots 1-4)
As per claim 2, 7, 17, StreetCars discloses: further comprising a communications module to permit communications between the users via a network. (StreetCars discloses a game that operates on a mobile device that permits users to “defeat your friends in thrilling races” StreetCars par 7 – 8, Screenshots 1 -4, particularly screenshot 3)
As per claim 3, 8, 18, 19, StreetCars discloses: further comprising a vehicle customization module configured to provide vehicle customizations to alter the plurality of vehicle specifications. (StreetCars discloses the use of an interface to provide vehicle customizations) (StreetCars par 8 - 9, Screenshot 4)
As per claim 4, 9, 20, StreetCars discloses: wherein the vehicle specifications include vehicle speed, vehicle acceleration, vehicle handling, and vehicle aesthetics. (StreetCars discloses an interface to upgrade performance of their car and “style” your favorite cars.  StreetCars par 8 - 9, Screenshots 4)
As per claim 12, StreetCars discloses: wherein a racing interface provides a first user with a user interface illustrating a first vehicle corresponding to the first user, and a second vehicle corresponding to a second user. (StreetCars discloses a game wherein a player controlling a first vehicle can compete against a second player controlling a second vehicle) (StreetCars par 7-9, Screenshots 1-4)
As per claim 13, StreetCars discloses: wherein the racing interface is further comprised of a control interface to provide vehicle controls to the first user. ((StreetCars, screenshot video, 0:16 – 0:20; par 7-9, Screenshots 1-4)
As per claim 14, StreetCars discloses: wherein the control interface provides control of the first vehicle during a racing scenario. (StreetCars discloses a control interface wherein a user controls the vehicle during a race) (StreetCars, screenshot video, 0:16 – 0:20)
StreetCars discloses: further comprising a results interface to display the results of a race. (StreetCars discloses the goal of the game is to defeat your friends and others in street races.  Thus, there inherently is an interface at some point of the game informing the user if they won the race or not such as by crossing the finish line of the race.) (StreetCars screenshot 3, par 9- 10)
As per claim 16, StreetCars discloses: wherein credits are earned from the results of the race. (StreetCars disclose the winning of credits such as spare parts etc. from the results of races) (StreetCars par 9 – 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over “StreetCars” dated 9/19/2018, https://play.google.com/store/apps/details?id=digital.donkraft.streetcars&hl=en_US&gl=US. In view of “The Crew: Customization”, https://ubisofts-the-crew.fandom.com/wiki/The_Crew:_Customization?oldid=5640  6/25/2017 (hereinafter “The Crew”).
StreetCars discloses:
wherein the vehicle aesthetics include … exterior vehicle aesthetics. (StreetCars Screenshot 1 – 2)
StreetCars fails to disclose specifically, the vehicle aesthetics including “interior aesthetics”.
In a similar field of endeavor, The Crew discloses a video game wherein players are provided virtual cars, wherein the players are provided a customization interface wherein they can customize a racing cars vehicle specification such as performance and aesthetics, wherein the aesthetics that can be customized include the interior of the vehicle.  The Crew discloses “Interior- The interior seating of the vehicle which can be changed in both colour and texture. The following categories are available for interiors: Carbon, Aluminum, Mixed Carbon, Mixed Aluminum.” (The Crew page 3).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify StreetCars in view of The Crew to provide a game system a vehicle customization interface is provided to the player that allows the player to customize not only the performance of the vehicle but also the aesthetics of the vehicle that includes interior and exterior aesthetics.  This would allow the game to be more realistic to game players, thus enhancing the enjoyment of the game as the game would be more immersive. The Crew specifically teaches that the customization options presented “are there to help establish an emotional connection between the driver and car” (The Crew, page 1, par 1)
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered, but they are not persuasive in part.
The Applicant argues the following: “StreetCars does not disclose anywhere a module or component that determines car data, let alone determining a car data matching the car. Instead, StreetCars discloses collecting car data that matches its scanned license plate and creating an in-game model (presumably based on the matching car data). Likewise, StreetCars does not disclose associating 
The Examiner respectfully disagrees.  Streetcars discloses “…Streetcars collect all matching car data and creates a cool in-car game model.” (Streetcars page 2).  The collecting of car data is indeed a “determination” of car data or the Applicant’s claimed “vehicle specifications”.  Streetcars collected car data is then used to create an in-game virtual car that the user can then race.  Since the collected car data is used to create in in-game car, this collected car data is also inherently “associated” with a virtual vehicle.  
Regarding the Applicant’s arguments that Streetcars utilizes a mobile devices camera to scan a license plate of a car and if the license plate of the car was removed and placed on an alternate vehicle the system would “confuse such alternate or detached license plate as the particular car itself”.  The Examiner is not persuaded.  The actual claim language recites “a camera to capture image data of a vehicle”. The Examiner contends that a license plate on a car is indeed “image data of a vehicle”.  Streetcars clearly discloses a user utilizing a mobile devices camera to receive image data of the vehicle, which is the in part the license plate of the vehicle.
Regarding the Applicant’s arguments directed towards the rejection of claims 5 and 10 are moot, the Examiner directs attention to the newly found reference to The Crew.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715